J-S90039-16

                                  2016 PA Super 270

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

VAUGHN NEAL,

                            Appellant                 No. 2656 EDA 2015


              Appeal from the Judgment of Sentence May 1, 2015
             In the Court of Common Pleas of Philadelphia County
      Municipal Court - Traffic Division at No(s): MC-51-CR-0040246-2014

BEFORE: OTT, J., SOLANO, J. AND JENKINS, J.

OPINION BY JENKINS, J.:                           FILED DECEMBER 02, 2016

        Vaughn Neal appeals from an order entered in the Court of Common

Pleas of Philadelphia County denying his petition for writ of certiorari. Neal

argued in his certiorari petition that the Philadelphia Municipal Court

erroneously denied his motion to suppress evidence seized from his person

at the time of his arrest. We remand for further proceedings, including entry

of findings of fact and conclusions of law by the Municipal Court.

        On November 28, 2014, the Commonwealth filed a criminal complaint

in the Municipal Court charging Neal with knowing and intentional possession

of a controlled substance (“simple possession”).1     On April 10, 2015, Neal

presented a motion to suppress in the Municipal Court, claiming that the

police lacked reasonable suspicion to detain, frisk or search him and lacked
____________________________________________


1
    35 P.S. § 780-113(a)(16).
J-S90039-16



probable cause to seize a Bic lighter from his person or open the lighter to

search its interior.2        At the conclusion of the hearing, the Honorable

Jacqueline Frazier-Lyde denied the motion to suppress without entering

findings of fact or conclusions of law. Judge Frazier-Lyde simply announced:

“Motion to suppress denied.” N.T., 4/10/15, at 14-15.

        On May 1, 2015, Neal proceeded to trial before another Municipal

Court judge, who found him guilty of simple possession and sentenced him

to six months’ probation.

        On May 29, 2015, Neal filed a petition for writ of certiorari in the Court

of Common Pleas of Philadelphia County, arguing that the Municipal Court

erroneously decided the motion to suppress. Initially, the Court of Common

Pleas    granted    Neal’s    petition,    but   the   Commonwealth     moved    for

reconsideration. On July 31, 2015, the Court of Common Pleas granted the

Commonwealth’s motion for reconsideration and denied Neal’s petition. Neal

filed a timely appeal to this Court, and both Neal and the Court of Common

Pleas complied with Pa.R.A.P. 1925.

        Neal raises two issues in this appeal:

        1. Did not the courts below       err in denying [] Neal’s motion to
        suppress physical evidence,       where a police officer stopped []
        Neal simply because he had        exited a car that the police officer
        knew had been involved with       drug activity in the past?

____________________________________________


2
  The parties allege that the arresting officer found packets of crack cocaine
stored inside the lighter.



                                           -2-
J-S90039-16


      2. Did not the courts below err in denying [] Neal’s motion to
      suppress physical evidence, where a police officer searched []
      Neal’s cigarette lighter, a closed container without a warrant, or
      warrant exception?

Brief For Appellant, at 3.

      Because Judge Frazier-Lyde failed to enter findings of fact or

conclusions of law, we remand the case with instructions for Judge Frazier-

Lyde to enter these findings and conclusions.       We explain our decision as

follows.

      A suppression hearing is an evidentiary proceeding in which “the

Commonwealth shall have the burden of going forward with the evidence

and of establishing that the challenged evidence was not obtained in

violation of the defendant’s rights. The defendant may testify at such

hearing …”    Pa.R.Crim.P. 581(H).      At the conclusion of the suppression

hearing, “the judge shall enter on the record a statement of findings of fact

and conclusions of law as to whether the evidence was obtained in violation

of the defendant’s rights, or in violation of these rules or any statute, and

shall make an order granting or denying the relief sought.”          Pa.R.Crim.P.

581(I).

      When the Municipal Court (1) denies a motion to suppress, (2) finds

the defendant guilty of a crime, and (3) imposes sentence, the defendant

has the right either to request a trial de novo or to file a petition for a writ of

certiorari in the Court of Common Pleas of Philadelphia County. Pa.R.Crim.P.

1006(1)(a). If the defendant files a certiorari petition challenging the denial

                                       -3-
J-S90039-16


of a suppression motion, the Court of Common Pleas of Philadelphia County

sits as an appellate court and reviews the record of the suppression hearing

in the Municipal Court. Commonwealth v. Coleman, 19 A.3d 1111, 1118–

19 (Pa.Super.2011); Commonwealth v. Menezes, 871 A.2d 204, 207 n. 2

(Pa.Super.2005).   Importantly, when performing this appellate review, the

Court of Common Pleas of Philadelphia County applies precisely the same

standard that the Superior Court applies in appeals from common pleas

court orders denying motions to suppress. Specifically,

     [the court of common pleas] is limited to determining whether
     the suppression court’s factual findings are supported by the
     record and whether the legal conclusions drawn from those facts
     are correct. Because the Commonwealth prevailed before the
     suppression court, [the court of common pleas] may consider
     only the evidence of the Commonwealth and so much of the
     evidence for the defense as remains uncontradicted when read in
     the context of the record as a whole. Where the suppression
     court’s factual findings are supported by the record, [the court of
     common pleas is] bound by [those] findings and may reverse
     only if the court’s legal conclusions are erroneous. Where ... the
     appeal of the determination of the suppression court turns on
     allegations of legal error, the suppression court’s legal
     conclusions are not binding on the court [of common pleas],
     whose duty it is to determine if the suppression court properly
     applied the law to the facts. Thus, the conclusions of law of the
     court[] below are subject to [ ] plenary review.

Commonwealth v. Jones, 988 A.2d 649, 654 (Pa.2010).             The scope of

review from a suppression ruling is limited to the evidentiary record created

at the suppression hearing. In re L.J., 79 A.3d 1073, 1087 (Pa.2013).

     In prior decisions, when courts of common pleas have denied

suppression motions without entering findings of fact and conclusions of law,


                                    -4-
J-S90039-16


we have vacated the order denying suppression and remanded with

instructions for the suppression judge to enter findings of fact and

conclusions of law.      Commonwealth v. Landis, 89 A.3d 694, 703

(Pa.Super.2014) (citing Commonwealth v. Grundza, 819 A.2d 66, 68

(Pa.Super.2003)). The same remedy should apply when the Municipal Court

denies a suppression motion and the defendant subsequently files a petition

for writ of certiorari in the Court of Common Pleas of Philadelphia County.

Just as this Court cannot perform appellate review of a common pleas order

denying a suppression motion until the common pleas court enters findings

of fact and conclusions of law, Landis, Menezes, supra, neither can the

Court of Common Pleas of Philadelphia County perform appellate review of a

Municipal Court order denying a suppression motion until the Municipal Court

enters findings of fact and conclusions of law.

      Because the Municipal Court failed to enter findings of fact and

conclusions of law into this record, we order the following:

      (1) The order denying Neal’s petition for writ of certiorari is vacated;

      (2) This case is remanded to the Court of Common Pleas of

Philadelphia County with instructions to remand the case to the Municipal

Court with instructions that Judge Frazier-Lyde enter findings of fact and

conclusions of law;

      (3)   Following entry of findings of fact and conclusions of law, the

Court of Common Pleas of Philadelphia County shall reconsider Neal’s


                                     -5-
J-S90039-16


petition for writ of certiorari by reviewing the evidentiary record in

accordance with the standards articulated in Jones and L.J.;3 and

       (4) We relinquish jurisdiction. Landis, 89 A.3d at 704 n. 10 (“given

our disposition of this appeal, we decline to retain jurisdiction for the

purposes of the filing of a statement of the court’s findings of fact and

conclusions of law with respect to the suppression issue”).

       Order denying Appellant’s petition for writ of certiorari vacated. Case

remanded for proceedings consistent with this opinion.            Jurisdiction

relinquished.




____________________________________________


3
  In Landis, we took the additional steps of vacating the common pleas
court’s order denying the motion to suppress and the defendant’s judgment
of sentence. These steps are not necessary in the present case.

In Landis, the court of common pleas did not enter findings of fact and
conclusions of law, but it subsequently filed a Pa.R.A.P. 1925(a) opinion that
applied the wrong standard (reasonable suspicion instead of probable
cause). Therefore, we “vacate[d] the order denying Appellant's motion to
suppress for reconsideration of the evidence in light of the probable cause
standard and the filing of a statement of its findings of fact and conclusions
of law.” Id., 89 A.3d at 703.

Here, unlike Landis, there is no indication that Judge Frazier-Lyde applied
the wrong standard to Neal’s motion to suppress. She simply neglected to
enter findings of fact and conclusions of law. The entry of these findings and
conclusions is the only step that is necessary to complete the record for
appellate review by the Court of Common Pleas of Philadelphia County.



                                           -6-
J-S90039-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/2/2016




                          -7-